UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1269


In re: SOMCHAI NOONSAB,

                    Petitioner.



               On Petitions for Writ of Mandamus. (1:20-cv-00401-MR)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Somchai Noonsab, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       North Carolina prisoner Somchai Noonsab petitions for a writ of mandamus seeking

various forms of relief, including requesting that this court recognize that certain North

Carolina legislation is unconstitutional, suggesting that a state court judge has committed

ethical violations, and asking that his freedom be restored with monetary relief. We

conclude that Noonsab is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Importantly, this court does not have jurisdiction to grant

mandamus relief against state officials, Gurley v. Superior Ct. of Mecklenburg Cnty., 411

F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to review final state court

orders, D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       None of the forms of relief that Noonsab seeks are available by way of mandamus

and, further, he fails to allege extraordinary circumstances or a clear and indisputable right

to the relief sought. Accordingly, we deny the petitions for writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately




                                              2
presented in the materials before this court and argument would not aid the decisional

process.



                                                                PETITIONS DENIED




                                          3